DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
1)	A request for continued examination under 37 C.F.R 1.114, including the fee set forth in 37 C.F.R 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R 1.114, and the fee set forth in 37 C.F.R 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R 1.114. Applicants’ submission filed on 01/04/21 has been entered. 
Applicants’ Amendment
2)	Acknowledgment is made of Applicants’ amendment filed 01/04/21 in response to the final Office Action mailed 07/01/20.  
Status of Claims
3) 	Claims 1, 3, 5 and 20 have been amended via the amendment filed 01/04/21.
	New claims 33 and 34 have been added via the amendment filed 01/04/21.
	Claims 1, 3, 5, 7-9, 14-16, 18-20, 24-27, 33 and 34 are pending.
	The examination and search have been extended to the RBS sequence species of SEQ ID NOs: 1-135, 137-143 and 168-172.
	Claims 1, 3, 5, 7-9, 14, 18-20, 24, 33 and 34 are under examination.
Information Disclosure Statements
4)	Acknowledgment is made of two of Applicants’ Information Disclosure Statements filed 01/04/21. The information cited therein has been considered and an initialed copy is attached to this Office Action.  
Prior Citation of Title 35 Sections
5)	The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior Office Action.  
Prior Citation of References
6)	The references cited or used as prior art in support of one or more rejections in the instant Office Action and not included on an attached form PTO-892 or form PTO-1449 have been previously cited and made of record.
Objection Withdrawn
7)	The objection to the specification and claim 1 made in paragraph 7 of the Office Action mailed 07/01/20 is withdrawn upon further consideration. Applicants point to page 2, lines 6-13 
Rejection(s) Withdrawn
8)	The rejection of claims 1, 3, 5, 7-9, 14, 18-20 and 24 made in paragraph 14 of the Office Action mailed 07/01/20 under 35 U.S.C § 112(a) as containing new matter is withdrawn upon further consideration. Applicants point to page 2, lines 6-13 and page 2, line 31 to page 3, line 2 of the as filed specification and original claims 2 and 20 for support.
9) 	The rejection of claims 1, 3, 5, 7-9, 14, 18-20 and 24 made in paragraph 15 of the Office Action mailed 07/01/20 under 35 U.S.C § 112(a) as containing inadequate written description is withdrawn in light of Applicants’ amendments to the claims and/or the base claims and the new/modified rejection set forth below to address the claims as amended. Applicants’ arguments are considered but are moot in light of the withdrawal of the rejection and the new/modified rejection set forth below to address the claims as amended. Some of Applicants’ arguments are addressed herein below or as a part of the rejection set forth below to the extent still applicable to the amended claims.
	It is noted that Applicants’ claim amendment identifies the recited promoter as a Bacteroides promoter.
	Applicants refer to Mastropaolo et al. Microbiology 155(8):2683-2693, 2009 (of record) and contend that it was known in the art that Bacteroides promoters are characterized by a -33/-7 consensus sequence (TTTG/TAnnTTTG). Applicants state that a number of Bacteroides promoters are described throughout the working examples of the specification. Applicants refer to page 4541 of Feldhaus et al. J Bacteriol. 173(14):4540-4543, 1999 (of record) and state that a Bacteroides promoter from the Bacteroides transposon Tn4400 was able to drive the expression of an Escherichia coli B-glucuronidase reporter gene in different colonic Bacteroides species such as B. thetaiotamicron, B. vulgatus, B. ovatus, B. uniformis, and B. fragilis. With this, Applicants submit that Bacteroides promoters are defined by common structural features and work across different Bacteroides species.
	Applicants’ arguments have been carefully considered, but are deemed non-persuasive. The recited Bacteroides promoters, inducible and/or constitutive and present on the same vector or not, are not required to comprise a -33/-7 consensus sequence (TTTG/TAnnTTTG). Said Bacteroides promoter as recited is not required to be Tn4400 that is able to drive the expression of an Escherichia coli B-glucuronidase reporter gene in different colonic Bacteroides species. See the written description rejection set forth below.
Rejection(s) under 35 U.S.C § 112(a) or (pre-AIA ) First Paragraph
10)	The following is a quotation of 35 U.S.C § 112(a): 
(a) IN GENERAL - The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C § 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out the invention.
 
11)	Claims 1, 3, 5, 7-9, 14, 18-20, 24, 33 and 34 are rejected under 35 U.S.C § 112(a) or 35 U.S.C § 112 (pre-AIA ), first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.  
	The purpose of the written description requirement is ‘to ensure that the inventor had
possession, as of the filing date of the application relied on, of the specific subject matter later
claimed by him.’ In re Edwards, 568 F.2d 1349, 1351-52, 196 USPQ 465, 467 (CCPA 1978). The analysis of whether the as-filed specification complies with the written description requirements calls for the Office to compare the scope of the claims with the scope of the description to determine whether Applicant has demonstrated possession of the claimed invention at the time of the invention. The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
	In the instant application, claim 20 as amended, encompasses different species of the entire genus of Bacteroides bacterium comprising an engineered nucleic acid comprising a Bacteroides promoter and a nucleotide sequence encoding a RBS operably linked to a nucleotide sequence encoding any molecule of interest (MOI), wherein the RBS comprises a sequence as recited. The Bacteroides promoter recited therein represents a large genus encompassing promoter species from any of many divergent species of the whole genus of Bacteroides. Instant claim 1, as amended, encompasses various species of the entire genus of Bacteroides comprising an engineered nucleic acid comprising a Bacteroides promoter and a nucleotide sequence encoding a RBS operably linked to a nucleotide sequence encoding a recombinase, wherein the nucleotide sequence encoding the RBS comprises a sequence as recited in part (a) and another engineered nucleic acid comprising a Bacteroides promoter and a nucleotide sequence encoding a RBS operably linked to a nucleotide sequence encoding any molecule of interest (MOI), wherein the nucleotide sequence encoding the MOI is flanked by a pair of cognate recombinase recognition sequences, wherein the nucleotide sequence encoding the RBS comprises a sequence as recited in part (b). The recited pair of cognate recombinase recognition sequences flanking the nucleotide sequence encoding the MOI are generic. The Bacteroides genus encompasses a large number of pathogenic and non-pathogenic species and antigenically and immunogenically diverse species having divergent colonization and adhesion properties including but not limited to Bacteroides thetaiotaomicron, Bacteroides fragilis, Bacteroides uniformis, Bacteroides ovatus, Bacteroides vulgatus, Bacteroides caccae, Bacteroides eggerhii, B. acidifaciens, B. distasonis, B. gracilis, B. dorei, B. oris, B. ovatus, B. putredinis, B. pyogenes, B. stercoris, B. suis, B. tectus, B. merdae, B. stercoris, and B. uniformis etc. The Bacteroides promoter comprised in the engineered nucleic acids of (a) and/or (b) is constitutive and/or inducible. The recited Bacteroides promoter represents a large genus encompassing such promoter species from any of many divergent species of the entire genus of Bacteroides. The two engineered nucleic acids (a) and (b) comprised within the claimed Bacteroides genus can have the same Bacteroides promoter and the same RBS sequence recited in claim 1, one operably linked to a nucleotide sequence encoding a recombinase and another operably linked to a nucleotide sequence encoding a MOI, or different Bacteroides promoters and different RBS sequences recited in claim 1. The permitted combination species of the constitutive and inducible promoters and the RBS sequences are huge and diverse. For example, the RBS sequence comprised in the engineered nucleic acid (a) can be SEQ ID NO: 136 and the RBS sequence comprised in the engineered nucleic acid (b) can be SEQ ID NO: 171 and so on. Likewise, the promoter comprised in the engineered nucleic acid (a) can be constitutive while the promoter comprised in the engineered nucleic acid (b) can be inducible, or the promoter comprised in the engineered nucleic acid (a) can be inducible while the promoter comprised in the engineered nucleic acid (b) can be constitutive. Both the engineered nucleic acids (a) and (b) are to be present on the same vector in the Bacteroides genus claimed in the dependent claim 14.  Per claim 18, the engineered nucleic acids of (a) and (b) are integrated into the chromosome of the same Bacteroides bacterium. The scope of the encompassed promoter-RBS combinations is very broad. The Bacteroides promoter species comprised in the Bacteroides genus. Contrary to Applicants’ statement made on page 9 of their amendment and Remarks filed 01/04/21, the encompassed promoter species from different species of the Bacteroides genus are not required to be and are not limited to those that comprise a -33/-7 consensus sequence (TTTG/TAnnTTTG) or to Tn4400; instead, they encompass non-Tn4400 species and species that do not comprise a -33/-7 consensus sequence (TTTG/TAnnTTTG). As is evident from claims 26 and 27, the claimed Bacteroides genus comprising the two engineered nucleic acids (a) and (b) containing such promoter species, inducible and/or constitutive, has to have the correlated requisite capacity to treat or prevent an unspecified generic condition in a subject upon its administration to said subject. The as-filed application intends such therapeutic and prophylactic applications for the claimed Bacteroides genus. However, at the time of the invention, Applicants were not in possession of the widely variant genus and the full scope of invention as claimed broadly.  
	The Written Description Guidelines that include appropriate case law state [Emphasis added]:
There is an inverse correlation between the level of predictability in the art and the amount of
disclosure necessary to satisfy the written description requirement. For example, if there is a well-
established correlation between the structure and function in the art, one skilled in the art will be
able to reasonably predict the complete structure of the claimed invention from its function..

In Enzo Biochem. Inc. v. Gen-Probe Inc., 323 F3.d 956, 964, 63 USPQ2d 1609, 1613 (Fed. Cir.
2002), the Federal Circuit adopted a portion of the Guidelines proffered by the United States
Patent and Trademark Office (USPTO). For inventions in emerging and unpredictable technologies or for inventions characterized by factors that are not reasonably predictable by one of ordinary skill in the art, more evidence is required to show possession. A “representative number of species" means that the species which are adequately described are representative of the entire variable genus. Thus, when there is substantial variation within the genus as in the instant case, one must describe a sufficient variety of species to reflect the variation within the genus. The written description requirement is not satisfied by merely providing “a result that one might achieve if one made that invention”. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-373 (Fed. Cir. 1984) affirmed a rejection for lack of written description because the specification does “little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate”. 
Ariad, 560 at 1372. A number of factors guide the inquiry, including “the existing knowledge in the particular field, the extent and content of the
prior art, the maturity of the science or technology, and the predictability of the aspect at issue.” Ariad, 560 at 1372. [Emphasis added]. According to MPEP 2163:
The description needed to satisfy the requirements of …… 35 U.S.C § 112 “varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence.” Capon v. Eshhar, 418 F.3d at 1357, 76 USPQ2d at 1084. Patents and printed publications in the art should be relied upon to determine whether an art is mature and what the level of knowledge and skill is in the art.

Evidence required to demonstrate possession of the invention is fact-specific and varies
inversely with the maturity and predictability of the technology area. Inventions in
“unpredictable” arts are subject to greater scrutiny under the written description requirement,
and require a greater showing of possession than more predictable arts. At the time of the effective filing date of the instant application, the following was recognized in the art with regard to Bacteroides promoters and vectors. For example, Feldhaus et al. (J. Bacteriol. 173: 4540-4543, 1991, of record) taught the following (see first full sentence of the first full paragraph in right column of page 4540 and first five lines of the first full paragraph of page 4540):

    PNG
    media_image1.png
    46
    545
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    93
    550
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    23
    473
    media_image3.png
    Greyscale


The state of the art in July 2015 documented that the only Bacteroides species that was engineered with specific promoters, ribosome binding sites, recombinase systems, and inducible systems was the commensal Bacteroides species, Bacteroides thetaiotaomicron, a prevalent resident of the human gut. For example, see abstract of Mimee et al. (Cell Systems 1: 62-71, 29 July 2015, of record) set forth below:
Engineering commensal organisms for challenging applications, such as modulating the gut
ecosystem, is hampered by the lack of genetic parts. Here, we describe promoters, ribosome binding sites, and inducible systems for use in the commensal bacterium Bacteroides thetaiotaomicron, a prevalent and stable resident of the human gut.

B. thetaiotaomicron species engineered to comprise the specific Bacteroides promoter species and the specific genetic elements such as inducible recombinase system and having the functional ability to colonize mouse gut (Figures 5 and 9), there was no predictability that the encompassed engineered nucleic acids comprising any random combinations of inducible and/or constitutive Bacteroides promoter species and the recited RBS sequence species or RBS sequence combination species when integrated in to divergent species of non-thetaiotaomicron species of the Bacteroides genus would retain the optimal gut-colonizing functions and confer the requisite generic condition-preventing and -treating prophylactic and therapeutic functions. The specific GH022, GH023, GH078 and RC500 referred to by Applicants that are paired with the specific PAM-derived promoters set forth in Example 2 are not representative of the recited variant promoter-RBS combination genus and the full breadth of the claimed Bacteroides genus. The species falling within the large vector genus encompass not only the pNBU1 species comprising SEQ ID NO: 207 (see Example 7) but also non-pNBU1 species. 
	For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See Eli Lilly. Clearly, the instant specification fails to provide a representative number of species falling within the claimed variant genus of engineered nucleic acids (a) and (b) containing the recited element species as claimed broadly and fails to provide sufficient description for the full scope of the invention as claimed. Adequate structure-function correlation is lacking for a sufficient number of divergent species encompassed within the broad widely variant genus.  The skilled artisan cannot envision at least the complete detailed structure of a representative number of species within the broad variant genus of engineered nucleic acids containing the Bacteroides promoter and RBS components of (a) and (b) as recited; and the genetically modified Bacteroides species encompassed within the large genus comprising said engineered nucleic acids as claimed broadly, which species are correlated with the intended therapeutic and prophylactic functions of treating and preventing any generic condition in any subject. The conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method. Adequate written description requires more than a mere statement that it is part of the invention and reference to a method of isolating it. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991). Vas-Cath Inc. V. Mathukar, 19 USPQ2d 1111 states that Applicant "must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention, is for purposes of the 'written description' inquiry, whatever is now claimed." See page 1117. The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” Vas-Cath Inc, v. Mahurkar. 19USPQ2d at 1116. Furthermore, Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision. See page 1115.
	The essence of the written description requirement is that a patent applicant, as part of the bargain with the public, must describe his or her invention so that the public will know what it is and that he or she has truly made the claimed invention. See Festo Corp. v. Shoketsu Kinzoku Kogyo Kabushiki Co., 535 U.S. 722, 736 (2002) (“The requirements must be satisfied before issuance of the patent, for exclusive patent rights are given in exchange for disclosing the invention to the public. What is claimed by the patent application must be the same as what is disclosed in the specification . . . .” (internal citations omitted)); O’Reilly v. Morse, 56 U.S. 62, 120–21 (1853) (“The evil is the same if he claims more than he has invented, although no other person has invented it before him. He prevents others from attempting to improve upon the manner and process which he has described in his specification and may deter the public from using it.”).  We have explained that “requiring a written description of the invention plays a vital role in curtailing claims . . . that have not been invented, and thus cannot be described.” Ariad, 598 F.3d at 1352. One particular question regarding the written description requirement has been raised when a genus is claimed but the specification only describes a part of that genus that is insufficient to constitute a description of the genus. In Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997) … “For generic claims, we have set forth a number of factors for evaluating the adequacy of the disclosure, including ‘the existing knowledge in the particular field, the extent and content of the prior art, the maturity of the science or technology, [and] the predictability of the aspect at issue.’” Id. (quoting Capon v. Eshhar, 418 F.3d 1349, 1359 (Fed. Cir. 2005)). When a patent claims a genus using functional language to define a desired result, “the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” Id. at 1349.  The written description for the claimed genus may be satisfied through sufficient description not of every species, but a representative number of species.  Species must be adequately described and must fairly represent the variation within the entire genus.  In the instant application, clearly, the specification does not describe the claimed embodiments in sufficient detail to convey to a person skilled in the art that Applicants were in possession of the variant genus and the full scope of the claimed invention at the time of filing.  
Rejection(s) under 35 U.S.C § 112(b) or (pre-AIA ) Second Paragraph
12) 	The following is a quotation of 35 U.S.C § 112(b): 
(B)  CONCLUSION --The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C § 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

13)	Claims 1, 3, 5, 7-9, 14, 18-20, 24, 33 and 34 are rejected under 35 U.S.C § 112(b) as being indefinite, for failing to particularly point out and distinctly claim the subject matter which inventor or a joint inventor regards as the invention.  
	(a)	Claims 1 and 20, as amended, are ambiguous and indefinite because of the redundant recitations of several Markush sequence species that are identical in structure and length/size. See for example SEQ ID NOs: 1 and 143; SEQ ID NOs: 66 and 76; SEQ ID NOs: 78 and 91; SEQ ID NOs: 79 and 93; SEQ ID NOs: 69 and 81; SEQ ID NOs: 70 and 86; SEQ ID NOs: 71 and 88; SEQ ID NOs: 83 and 96; SEQ ID NOs: 84 and 99; SEQ ID NOs: 87 and 100; SEQ ID NOs: 89 and 102; SEQ ID NOs: 94 and 108; SEQ ID NOs: 95 and 109; SEQ ID NOs: 101 and 115; SEQ ID NOs: 103 and 117; SEQ ID NOs: 104 and 119; SEQ ID NOs: 106 and 120; SEQ ID NOs: 107 and 122; SEQ ID NOs: 110 and 124; SEQ ID NOs: 111 and 125; SEQ ID NOs: 113 and 126; SEQ ID NOs: 114 and 128; SEQ ID NOs: 116 and 129; SEQ ID NOs: 118 and 132; SEQ ID NOs: 123 and 136; SEQ ID NOs: 130 and 138; SEQ ID NOs: 131 and 140; and SEQ ID NOs: 135 and 141.
	(b)	Claims 3, 5, 7-9, 14, 18, 19 and 33, which depend directly or indirectly from 1, and claim 34 which depends from claim 20, are also rejected as being indefinite due to the indefiniteness identified above in the base claim.
Conclusion
14)	No claims are allowed.
Correspondence
15)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  The Fax number for submission of amendments, responses and papers is (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
16)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m (EST). If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Gary Nickol, can be reached on (571) 272-0835. 
17)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.


/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        
	

December, 2021